Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed September 7, 2022, where Applicant amended the claims. Claims 1-18 remain pending. 

Response to Arguments
Applicant's arguments, filed 9/7/22, have been fully considered and are only partially persuasive.
In regards to the amended limitation of “a service of the one or more services… software product or software application…”, this is persuasive and a new grounds of rejection is made based on Steere in view of Flynn.
Applicant argues that Steere does not teach “updating the replica…”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, only requires that some type of update is performed, there is no mention of the details of the update or how extensive the update is. Steere satisfies this broad limitation since Steeret eaches updating the replica object in the cache (see Steere, at least paragraphs 37&43).
Applicant argues that Steere does not teach “determining at the first host a current state…”
In reply, The claim is given its broadest reasonable interpretation. In this case, the target state is interpreted as the state of the server object, and the current state is the state of the client object which is inconsistent with the server state. Steere teaches updating the client objects to be consistent with the state of the server object (see Steere, at least paragraphs 37, 38 & 43)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 1 as a representative example:
Line 5 recites the limitation "the one or more services…".  There is insufficient antecedent basis for this limitation in the claim.
Line 6 recites the limitation "the distributed computing environment”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 14-15 recites the limitation “the particular service that is hosted at the first host”. There is insufficient antecedent basis for this limitation in the claim. The first host was previously mentioned to watch a service, not to host the service.
Lines 17 & 19 recite the limitation “the target state for the particular service”, but is inconsistent with the language “the target sate of the particular service” recited in line 10. I it is unclear if they have the same or different meaning.
Lines 18-20 recite “… determining that the current state of the particular service at the first host is inconsistent with the target state for the particular service, the first host taking a corrective action depending on the target state for the particular service”. It is unclear if the current state or if the particular service is at the first host. It is further unclear if the “corrective action” is taken on the particular service, or if it only depends on the particular service.
Independent Claims 7 & 13 are slight variations of rejected claim 1 above, and are therefore rejected based on the same rationale.
Dependent claims are rejected as inheriting the above mentioned deficiencies of their parent claims, and failing to remedy said deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Steere et al (US Publication 20040261082) in view of Flynn et al (US Publication 20070244937).
In reference to claim 1, Steere teaches a method for service lifecycle management, the method comprising:
obtaining, at a first host, service-host binding information from a replica of a distributed
configuration store; (see at least paragraph 26 lines 11-20 and paragraph 36, where Steere teaches client receiving bonding message from a server of a replicated object, the object being of a distributed configuration)
a service of the one or more services being a single instance installed on one or more hosts in the distributed computing environment; (see at least paragraph 2, where Steere teaches objects installed on servers in a distributed file system)
determining, at the first host, one or more services to watch based on the service-host binding information; setting a watch on the one or more services to watch; (see at least paragraph 37 lines 3-15, where Steere teaches client determining to request bond notifications of the object, and requesting notifications of the objects)
receiving a notification that a target state of a particular service of the one or more the
services to watch is modified; (see at least paragraph 33, where Steere teaches notifications of the status/modifications of server object states)
comprising updating target state information in the replica of the distributed configuration store using a consensus protocol that allows hosts to agree on an ordering for changes in the distributed configuration store; (see at least paragraphs 37 & 43, where Steere teaches maintaining object state information where cached objects are updated according to the server object states)
determining, at the first host, a current state of the particular service that is hosted at the first host;  (see at least paragraph 26 lines 11-16, where Steere teaches discovering objects on the client that are not synchronized with the server)
determining whether the current state of the particular service that is hosted at the first host is inconsistent with the target state for the particular service; (see at least paragraph 26 lines 16-20, where Steere teaches determining missing and inconsistent bond notifications)
in response to determining that the current state of the particular service at the first host is inconsistent with the target state for the particular service, the first host taking a corrective action depending on the target state for the particular service (see at least paragraph 37 lines 16-23 and paragraph 38 lines 7-13 and paragraph 43 lines 1-3, where Steere teaches updating the client objects depending on the state of the server object).
Steere fails to explicitly teach a service of the one or more services being a single instance of a software product or software application installed on one or more hosts in the distributed computing environment. However, Flynn teaches an application instance installed in a distributed computing environment (see Flynn, at least Abstract), and discloses a backup application instance being made consistent with the primary instance (see Flynn, at least paragraph 81). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Steere based on the teachings of Flynn for the purpose of managing application instances for redundancy and recovery.
In reference to claim 2, this is taught by Steere, see at least paragraph 40 lines 9-12, which teaches client identifier for the object notifications.
In reference to claim 3, this is taught by Steere, see at least paragraphs 36 & 39, which teaches enumerating object identifiers related to predetermined bond numbers between the client and server.
In reference to claim 4, this is taught by Steere, see at least paragraphs 36 & 42, which teaches watching the object identifiers.
In reference to claim 5, this is taught by Steere, see at least paragraph 26, which teaches synchronizing the client host with the target server.
In reference to claim 6, this is taught by Steere, see at least paragraphs 26 & 29, which teaches monitoring and determining when bond notifications are missing).
Claims 7-18 are slight variations of rejected claims 1-6 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
October 11, 2022